UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4642


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JONATHAN WESLEY EVANS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:16-cr-00062-CCE-1)


Submitted: March 23, 2017                                         Decided: April 10, 2017


Before AGEE and FLOYD, Circuit Judges, and DAVIS, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Kathleen A. Gleason, Assistant Federal Public
Defender, Greensboro, North Carolina, for Appellant. Ripley Rand, United States
Attorney, John M. Alsup, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jonathan Wesley Evans pled guilty, pursuant to a plea agreement, to possession of

a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012).

The district court sentenced Evans to 57 months’ imprisonment, to run concurrently for 6

months with his state sentence and the remainder to run consecutively to the state

sentence. Evans challenges the court’s decision not to order his federal sentence to run

entirely concurrently with his state sentence. Finding no error, we affirm.

       We review a sentence for procedural and substantive reasonableness under a

deferential abuse of discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007);

United States v. Berry, 814 F.3d 192, 194-95 (4th Cir. 2016). In determining whether a

sentence is procedurally reasonable, we consider, among other factors, whether the

district court properly calculated the defendant’s advisory Guidelines range and

adequately explained its chosen sentence. Gall, 552 U.S. at 51. If a sentence is free of

“significant procedural error,” this court then reviews it for substantive reasonableness,

“tak[ing] into account the totality of the circumstances.” Id. “Any sentence that is within

. . . a properly calculated Guidelines range is presumptively reasonable.” United States v.

Louthian, 756 F.3d 295, 306 (4th Cir. 2014). “Such a presumption can only be rebutted

by showing that the sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) [(2012)] factors.” Id. We review a district court’s decision whether to impose

a concurrent or consecutive sentence for abuse of discretion but review de novo whether

the district court properly applied the relevant Guidelines. United States v. Puckett, 61

F.3d 1092, 1097 (4th Cir. 1995).

                                             2
       In this case, the district court had discretion to order Evans’ sentence “to run

concurrently, partially concurrently, or consecutively to the prior undischarged term of

imprisonment to achieve a reasonable punishment for the instant offense.”              U.S.

Sentencing Guidelines Manual § 5G1.3(d), p.s. (2015). In imposing a sentence at the top

of the Guidelines range, the court considered the nature of the offense, Evans’ prior

conviction for robbery with a dangerous weapon, and the fact that he committed the

instant offense as part of a series of criminal acts he committed over the course of several

months. Evans was serving the sentence for his convictions related to this crime spree, as

well as for a state drug trafficking conviction, at the time his federal sentence was

imposed. Taking into account the impact his state convictions had on his criminal history

category and defense counsel’s argument about related conduct, the court directed that

six months of Evans’ sentence was to be served concurrently with his state sentences,

specifically noting that the remainder would be served consecutively because, despite

similarities between his state and federal offenses, “largely the conduct here is very

different from what’s gotten him before the state courts and the sentence he is now

serving.”

       We conclude that the court adequately considered the appropriate factors in

deciding whether and to what extent to run Evans’ federal sentence consecutively to the

remainder of the undischarged state sentence and that its explanation for its chosen

sentence was sufficient.     See 18 U.S.C. § 3584(b) (2012) (referencing 18 U.S.C.

§ 3553(a). Accordingly, we affirm the district court’s judgment. We dispense with oral



                                             3
argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            4